 


FOURTH AMENDMENT
TO THE
IR-LIMITED DIRECTOR DEFERRED COMPENSATION AND
STOCK AWARD PLAN


 

            WHEREAS, Ingersoll-Rand Company Limited (the "Company") maintains
the IR-Limited Director Deferred Compensation and Stock
            Award Plan (the "Plan") which was originally effective on January 1,
1997; and

            WHEREAS, the Company reserved the right to amend the Plan in
accordance with Section 8.1 thereof, and

            WHEREAS, the Company desires to amend the Plan;

            NOW, THEREFORE,the Plan is hereby amended as set forth below:

1.         Effective July 1, 2003,Section 2.6 is hereby amended to read as
follows:

             "2.6            "Deferral Account" means, for each Plan Year, (i)
the sum of all of a Participant's Deferral Amounts (other than amounts
              deferred pursuant to Section 5.10), plus (ii) amounts credited in
accordance with all the applicable crediting provisions of the Plan that
               relate to the Participant's Deferral Account, less (iii) all
distributions made to the Participant or to the Participant's Beneficiary
pursuant
               to the Plan that relate to the Participant's Deferral Account."

2.          Effective July 1, 2003, Section 2.7 is hereby amended as follows:

              "2.7            "Deferral Amount" means the amount of Fees
actually deferred under the Plan by the Participant pursuant to Section 3.1
                and the amount of Fees automatically deferred pursuant to
Section 5.10 for any one Plan Year."

3.             Effective July 1, 2003, Section 2.8 is hereby amended as follows:

              "2.8            "Deferred IR Stock Award Account" means, for each
Plan Year, the sum of all of a Participant's deferred stock award
                amounts pursuant to Section 5.4, deferred amounts upon
termination of the retirement plan pursuant to Section 5.5 and deferred
                amounts pursuant to Section 5.10."

4.              Effective January 1, 2004 Section 2.18 is hereby amended as
follows:

                "2.18            "Supplemental Contribution" means an additional
amount to be credited to a Participant's Supplemental Contribution
                 Account equal to twenty percent (20%) of the Participant's Fees
that are deferred under Section 3.1 of the Plan for a Plan Year by the
                 Participant and is, at the time of making the deferral
election, elected to be invested in the Participant's IR Stock Account.

                 Notwithstanding any other provision of the Plan to the
contrary, to the extent a Participant elects to change his deemed investment
from
                 the IR Stock Account to any one or more investment options
provided under the Plan with respect to all or any portion of Fees for
                 which the Participant was credited with a Supplemental
Contribution before the related Supplemental Contribution is vested, such
                 Supplemental Contribution and any related earnings shall be
forfeited."

5.             Effective July 1, 2003, Section 5 is hereby amended to add a new
Section 5.10 as follows:

                "5.10   Mandatory Fee Deferral. Effective July 1, 2003, on each
IR Stock quarterly dividend payment date a portion of each
                  Non-employee Director's Fees equal to $15,000, or such other
amount as may from time to time be established by resolution of the
                  Board, shall be deferred and credited to the Deferred IR Stock
Award Account of each Non-employee Director.

                A Participant's Deferred IR Stock Award Account shall be
credited as follows:

                (a)    On the day the Fees are credited to a Participant's
Deferred IR Stock Award Account, the Company shall credit the Deferred IR
                         Stock Award Account with an amount equal to the Fees
that are deferred pursuant to this Section.

                (b)    All Fees that are deferred pursuant to this Section shall
be credited to a Participant's Deferred IR Stock Award Account in units or
                         fractional units.  The value of each unit shall be
determined each business day and shall equal the closing price of one share of
IR
                         Stock on the New York Stock Exchange-Composite Tape. 
On each date that Fees under this Section are credited to the
                         Participant's Deferred IR Stock Award Account, the
number of units to be credited shall be determined by dividing the amount of
                         such Fees by the value of a unit on such date.

                         Dividends paid on IR Stock shall be reflected in a
Participant's Deferred IR Stock Award Account by the crediting of additional
                         units or fractional units.  Such additional units or
fractional units shall equal the value of the dividends based upon the closing
price
                         of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid."

                IN WITNESS WHEREOF, the Company has caused this amendment to be
executed by its duly authorized representative on this 10th
                     day of March 2005.

                                                                                                                           
INGERSOLL-RAND COMPANY LIMITED

                                                                                                                           
By: /s/ Timothy McLevish______________________
                                                                                                                                   Timothy
McLevish
                                                                                                                                   Senior
Vice President and Chief Financial Officer

 